DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Applicant’s paragraph [0022] is objected to because it is unclear how this feedback link 140, the first actuator 128 and the first control valve 134 move and operate with respect to each other. See 112(a) rejection below.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s paragraph [0022] states:

   The first actuator 128 and the first control valve 134 may be connected by a feedback link 140 (e.g., a mechanical link) that provides displacement feedback. For example, the feedback link 140 may be a mechanical feedback control (e.g., a servo feedback control) that provides a control loop between the first actuator 128 and the first control valve 134, to thereby control a displacement of the first hydraulic pump 106. Accordingly, as the swash plate of the first hydraulic pump 106 achieves a position that produces a displacement of the first hydraulic pump 106 that corresponds to a target displacement, a corresponding movement of the first actuator 128 causes the first control valve 134 to close via the feedback link 140. Similarly, as the swash plate of the first hydraulic pump 106 moves away from a position that produces a displacement of the first hydraulic pump 106 that corresponds to a target displacement, a corresponding movement of the first actuator 128 causes the first control valve 134 to open via the feedback link 140 until the swash plate of the first hydraulic pump 106 returns to the position.

If a target displacement is set to a large displacement, the first actuator would be controlled to move in a direction that increases the displacement. The first actuator would only move if valve 134 is in the correct position to supply fluid to the actuator 128 
Applicant’s paragraph [0022] states that as the swashplate achieves its desired position (the position that corresponds to a target displacement), then the movement of the actuator causes the first valve to close via the feedback link 140. How does that work? It appears the controller 142 only controls valve 134, and valve 134 controls the movement of the actuator 128 via fluid pressure that is supplied from pump 132. If the desired position of actuator 128 is the left most position, the valve 134 would also be in a left-ward position? If the desired position of actuator 128 is in the right most position, the valve would also be in its right-ward position? If this is the case, then how can this feedback link seemingly cause different movement according to whether or not a target displacement is occurring? Examiner does not understand the operation of this feedback link 140 with respect to the movements of the first control valve 134 and the first actuator 128. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 3 recites “the displacement of the first variator is controlled according to a feedback link”. However, only “a displacement of a hydraulic pump of the first hydraulic variator” has been previously established in claim 1. It is unclear whether or not the variator displacement is different from the hydraulic pump displacement. This limitation should probably read –the displacement of the hydraulic pump of the first hydraulic variator--.
Claim 3 recites “the second pressure within the second hydraulic variator is controlled according to a pressure sensor”. A pressure sensor detects a pressure. Having the second pressure controlled according to a pressure sensor, which is just a device that outputs a pressure reading is confusing. It is unclear in what manner is the second pressure controlled according to a second pressure sensor. How does the pressure sensor itself control the second pressure? 

Claim 9 recites “wherein the feedback link is configured to control pressure supplied to the first actuator, via the control valve, according to whether the displacement of the first hydraulic pump corresponds to a target displacement”. It is unclear what exactly is required of the feedback link to accomplish with this limitation. If the displacement of the first hydraulic pump corresponds to a target displacement, does the feedback link do something that does not occur when the displacement of the first hydraulic pump does not correspond to a target displacement? For examination 

Claim 13, “wherein controlling the pressure of the second hydraulic variator controls a torque of the second hydraulic variator to correspond to a torque of the first hydraulic variator.” It is unclear whether this limitation is stating that any pressure control causes the torque of the second hydraulic variator to match a torque of the first hydraulic variator, or if the controller is configured to control the pressure to make the torques of both variators match. Examiner believes this limitation makes more sense if it is revised to be something similar to: –wherein the controller is configured to control the pressure of the second hydraulic variator to control a torque of the second hydraulic variator such that the torque of the second hydraulic variator corresponds to a torque of the first hydraulic variator--.

Claim 17, “wherein the second actuator is configured to control the pressure within the second hydraulic variator by increasing the pressure within the second hydraulic variator until the pressure within the second hydraulic variator corresponds to the pressure within the first hydraulic variator.” It is unclear how the second actuator can be configured to adjust the pressure of the second hydraulic variator to correspond to the pressure in the first hydraulic variator without a controller of some sort that takes into account the pressures. How is this second actuator “configured to” adjust the pressure specifically to a corresponding amount?

s 14, 17, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the actuators are able to control pressures to correspond to another pressure without a connected controller that monitors the pressures, etc.
 Claims 14, 17, and 19 state limitations that appear to require a controller of sorts but no controller is claimed. Claim 14 states that a second actuator is “configured to” control a pressure within the second hydraulic variator to correspond to a pressure within the first hydraulic variator. Claim 17 states that the second actuator is configured to control the pressure within the second hydraulic variator by increasing the pressure within the second hydraulic variator until the pressure within the second hydraulic variator corresponds to the pressure within the first hydraulic variator. Claim 19 states that controlling the pressure of the second hydraulic variator controls a torque of the second hydraulic variator to correspond to a torque of the first hydraulic variator. How is an actuator, which is just movable physical structure, able to control a pressure to correspond to another pressure without the use of pressure input, or an interconnected controller between the various elements? The claim language makes it seem like these actuators are somehow intelligent rather than being mere physical structures. For the pressure to be controlled to correspond to another pressure, there must be some comparison made between sensed pressures, and this would only be possible with some sort of controller.


Claim 7 and 14 limitation “a feedback link configured to control pressure supplied to the first actuator, via a control valve, according to the displacement of the first hydraulic pump”
It's unclear whether a “feedback link” is intended to be interpreted under U.S.C.112(f). The specification discusses that “a feedback link 140” is a mechanical link in paragraph [0022]
This limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

(A), the term “feedback link” is a nonce term that does not imbue any structure, however, “via a control valve” does imply some structure, and (B) is combined with the function of “configured to control a pressure supplied to the first actuator”, and “according to the displacement of the first hydraulic pump”, and (C), the generic place holder of “feedback link” is not modified by sufficient structure, material, or acts for performing the claimed function

In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claims 8-13 and 15-20 are indefinite because they depend from indefinite independent claims 7 or 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuras (US 6424902) in view of Du et al. (US 8500587), hereinafter ‘Du’587’ and Barngrover (US 9803749), and Du et al. (US 7536856), hereinafter ‘Du’856’.
	Regarding claim 7, Kuras discloses a system, comprising: a first hydraulic variator (14) including a first hydraulic pump (48) and a first hydraulic motor (52) linked to the first hydraulic pump; a first actuator (50) linked to the first hydraulic pump and configured to control a displacement of the first hydraulic pump, the first actuator being associated with a feedback link (64) configured to control pressure supplied to the first actuator, via a control valve (63), according to the displacement of the first hydraulic pump; 
Kuras does not disclose a second hydraulic variator or a controller configured to provide a first signal to the first hydraulic variator relating to a speed that is to be produced by the first hydraulic variator, and to provide a second signal to the second hydraulic variator relating to a torque that is to be produced by the second hydraulic variator. .
However, Du’587 and Barngrover disclose a split power CVT having a hydrostatic transmission combined with a planetary gear system similar to the present application and Kuras and therefore constitutes analogous art. Du’587 teaches a first hydraulic variator (Du’587 Fig. 5, 501) including a first hydraulic pump and a first hydraulic motor linked to the first hydraulic pump; a first actuator (Du’587 Fig. 5, first actuator symbolized by the diagonal line, connected to the controller 503, Col. 4 lines 50-67, Col. 5 lines 1-20) linked to the first hydraulic pump and configured to control a 

Du’856 discloses a hydrostatic transmission including a variable pump linked to a motor similar to the present application and therefore constitutes analogous art. Du’856 discloses controlling the torque inputs from pressure sensors and using algorithms to determine a pressure differential as a function of desired power output and actual power output, etc. (Du’856, Col. 5-6)
	Since overcoming the drawbacks of large pumps and motors is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Kuras to have used multiple parallel variators including a second hydraulic variator including a second hydraulic pump and a second hydraulic motor linked to the second hydraulic pump; a second actuator linked to the second hydraulic pump and configured to control a pressure within the second hydraulic variator to correspond to a pressure within the first hydraulic variator; and a controller configured to provide a first signal to the first hydraulic variator relating to a speed that is to be produced by the first hydraulic variator, and to provide a second signal to the second hydraulic variator relating to a torque that is to be produced by the second hydraulic variator instead of just one variator in the split power CVT system as taught by Du’587 and/or Barngrover. The modified device of Kuras in view of Du’587 and/or Barngrover and/or Du’856 would implement the disclosed control strategy of keeping the operation pressures/output speed and/or torque of both variators in sync so they do 

The combination of Kuras, Du’587’, Barngrover and Du’856’ further renders obvious the following claims 8-20 and 1-6:

8. The system of claim 7, wherein the feedback link (Kuras, 64) provides a link between the first actuator and the control valve.

9. The system of claim 7, wherein the feedback link is configured to control pressure supplied to the first actuator, via the control valve, according to whether the displacement of the first hydraulic pump corresponds to a target displacement (it is unclear what exactly is required of the feedback link to accomplish this limitation, since applicant’s link 140 appears to be the same as the link 64 of Kuras, this limitation appears to be met).

10. The system of claim 9, wherein the target displacement is based on the speed that is to be produced by the first hydraulic variator (input arrangement 22 receives operator inputs and transmits desired velocity and directional signals to controller 18 which sends commands to displacement controller 50, Kuras Col. 4-5).

11. The system of claim 7, wherein the first signal to the first hydraulic variator relates to the speed that is to be produced by the first hydraulic variator according to a target displacement, and wherein the second signal to the second hydraulic variator relates to the torque that is to be produced by the second hydraulic variator according to a target pressure (Du’856 Col. 5-6 discloses controlling the torque inputs from pressure sensors and using algorithms to determine a pressure differential as a function of desired power output and actual power output, etc.; Du’587 discloses that controlling the pressure in the variator loops control the variator power flow; therefore its relationships between a target pressure derived from an operator input would relate to a signal sent to the second hydraulic variator that relates to the torque; Barngrover, Col. 7 lines 33-50, Col. 10, teaches adjusting the swashplate displacement of the pumps so that the pressures of both variators match to operate both variators efficiently).

12. The system of claim 7, wherein the first hydraulic variator is associated with one or more first pressure sensors configured to provide information relating to the pressure within the first hydraulic variator to the controller, and the second hydraulic variator is associated with one or more second pressure sensors configured to provide information 

13. The system of claim 7, wherein controlling the pressure of the second hydraulic variator controls a torque of the second hydraulic variator to correspond to a torque of the first hydraulic variator (Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11, Barngrover and Du’856 disclose relationships between speed, torque, and pressure of the variators, pressure in the variator directly corresponds to a torque and a speed).

14. A continuously variable transmission, comprising: a planetary gear arrangement (Kuras, 30); and a hydrostatic transmission (Kuras, 14) having an input (Kuras, 46) and an output (34), the output of the hydrostatic transmission being connected to the planetary gear arrangement, the hydrostatic transmission including: a first hydraulic variator including a first hydraulic pump (Kuras, 48) and a first hydraulic motor (Kuras, 52) linked to the first hydraulic pump; a first actuator (Kuras, 50) linked to the first hydraulic pump and configured to control a displacement of the first hydraulic pump, the first actuator being associated with a feedback link (Kuras, 64) configured to control pressure supplied to the first actuator, via a control valve (Kuras, 63), according to the displacement of the first hydraulic pump; a second hydraulic variator including a second hydraulic pump and a second hydraulic motor linked to the second hydraulic pump (in 

15. The continuously variable transmission of claim 14, wherein the feedback link (Kuras 64) is a mechanical servo feedback link.

16. The continuously variable transmission of claim 14, wherein the feedback link  (Kuras, 64) provides a link between the first actuator and the control valve.

17. The continuously variable transmission of claim 14, wherein the second actuator is configured to control the pressure within the second hydraulic variator by increasing the pressure within the second hydraulic variator until the pressure within the second hydraulic variator corresponds to the pressure within the first hydraulic variator 

18. The continuously variable transmission of claim 14, wherein the control valve is a first control valve, and wherein pressure is supplied to the second actuator via a second control valve (Du’857  Fig. 5 shows two separate controllers that are connected to the displacement mechanism for each variator, Kuras already discloses a single valve for use with a single pump displacement mechanism, therefore when using two separate variators, it would have been obvious to one of ordinary skill in the art to have used a second valve for the second displacement mechanism of the second pump in the second variator as a mere matter of applying known configurations in the art to yield only the expected result of separately functioning variators).

19. The continuously variable transmission of claim 14, wherein controlling the pressure of the second hydraulic variator controls a torque of the second hydraulic variator to correspond to a torque of the first hydraulic variator (Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11, Barngrover and Du’856 disclose relationships between speed, torque, and pressure of the variators, pressure in the variator directly corresponds to a torque and a speed).



1. A method, comprising: providing, by a controller (Kuras 18), a first signal relating to a speed that is to be provided by a first hydraulic variator of a transmission (Kuras, Col. 4 lines 66-67, Col. 5 lines 1-15), the first signal causing a displacement of a hydraulic pump of the first hydraulic variator (Kuras, Col. 4 lines 66-67, Col. 5 lines 1-15); detecting, by the controller, a first pressure within the first hydraulic variator as a result of the displacement (pressure monitoring would be implemented in light of Du’856 sensors 106, 108, and teachings from Barngrover Col. 7 lines 33-50, which teaches monitoring pump loop pressure); and providing, by the controller, a second signal relating to a second pressure that is to be produced within a second hydraulic variator of the transmission, the second signal being based on the first pressure that is detected, the second signal causing the second pressure within the second hydraulic variator to correspond to the first pressure that is detected (Barngrover Col. 7 lines 33-50, also 
Du’587 Col. 4-6 discloses controlling the torque and/or speed of both variators’ to correspond to each other to prevent reduced efficiency due to mismatched operations and having the variators ‘fight’ each other; speed is related to torque and torque is related to speed, therefore the signals of speed and/or torque that are sent to the variators are both related to speed and torque; Col. 6 lines 43-48 discloses both torque and speed control modes;
Du’856 Col. 5-6 discloses controlling the torque inputs from pressure sensors and using algorithms to determine a pressure differential as a function of desired power output and actual power output, etc.; Du’587 discloses that controlling the pressure in the variator loops control the variator power flow; therefore its relationships between a target pressure derived from an operator input would relate to a signal sent to the second hydraulic variator that relates to the torque;
Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11, Barngrover and Du’856 disclose relationships between speed, torque, and pressure of the variators, pressure in the variator directly corresponds to a torque and a speed;
in light of the combination of teachings that correlate variator loop pressure, output torque/speed, and pump displacement, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have monitors the pressures of both variators and sent control signals to both variators such that the second variator 

2. The method of claim 1, wherein the first hydraulic variator includes a feedback link (Kuras, 64) between an actuator of the first hydraulic variator and a control valve (Kuras, 63) of the first hydraulic variator.

3. The method of claim 1, wherein the displacement of the first hydraulic variator is controlled according to a feedback link (Kuras, 64), and the second pressure within the second hydraulic variator is controlled according to a pressure sensor (Du’587, Col. 6 lines 24-30 discloses using pressure sensors in the speed and torque control strategies which involve controlling the pressure of the loop, as indicated in teachings from Barngrover and the Du references).

4. The method of claim 1, wherein the hydraulic pump of the first hydraulic variator is a feedback-controlled pump (Kuras’s variator has a feedback link 64) and a hydraulic pump of the second hydraulic variator is a non-feedback-controlled pump (the second implemented variator in light of the Barngrover or Du references do not have a feedback link, and is therefore a non-feedback-controlled pump).

5. The method of claim 1, wherein the second pressure provides a torque of the second hydraulic variator that corresponds to a torque of the first hydraulic variator (Barngrover Col. 7 lines 33-50, also teaches adjusting the swashplate displacement of the pumps so that the pressures of both variators match to operate both variators efficiently, Col. 10;

Du’856 Col. 5-6 discloses controlling the torque inputs from pressure sensors and using algorithms to determine a pressure differential as a function of desired power output and actual power output, etc.; Du’587 discloses that controlling the pressure in the variator loops control the variator power flow; therefore its relationships between a target pressure derived from an operator input would relate to a signal sent to the second hydraulic variator that relates to the torque;
Barngrover discloses that it is beneficial to have the loop pressures in all variators to be equal, Barngrover Col. 6 lines 10-11, Barngrover and Du’856 disclose relationships between speed, torque, and pressure of the variators, pressure in the variator directly corresponds to a torque and a speed;
in light of the combination of teachings that correlate variator loop pressure, output torque/speed, and pump displacement, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have monitors the pressures of both variators and sent control signals to both variators such that the second variator matches the first variator, and wherein the first variator’s desired output is set by an operator input)

6. The method of claim 1, wherein the first signal is based on a command provided by an operator of a machine associated with the transmission (Kuras, Col. 4 lines 66-67, Col. 5 lines 1-15, input arrangement 22 that operator uses generates first signal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ge (US 10036460), discloses a multi variator hydrostatic transmission

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN T NGUYEN/Examiner, Art Unit 3745                                                                                                                                                                                                        March 12, 2021